Citation Nr: 9934039	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  96-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUES

1.  Entitlement to an increased rating for osteochondritis 
dissecans, left knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for osteochondritis 
dissecans, right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  A hearing was held before a hearing 
officer at the RO in April 1996, and the hearing officer's 
decision was entered in February 1997.  

The appeal was last before the Board in September 1997, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
July 1999, continued to deny the benefits sought on appeal.

Thereafter, the appeal was returned to the Board.


REMAND

With respect to his certified claims for increased ratings 
for osteochondritis dissecans involving each knee, the Board 
observes that, as was noted by the veteran's representative 
in an Informal Hearing Presentation dated in November 1999, 
his examination by VA in December 1998 did not feature 
commentary responsive to the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999), as pertinent to factors, traceable to 
osteochodritis dissecans involving either knee, inclusive of 
general functional loss, weakened movement and excess 
fatigability.  In view of the same, and inasmuch as 
consideration of those factors is mandatory in any appellate 
determination bearing on the propriety of the rating 
presently assigned for such osteochondral pathology involving 
either knee, see DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board is of the view that pertinent re-examination by VA, as 
specified in greater detail below, should be accomplished 
before related appellate dispositions might be made.  Further 
development to facilitate the performance of the same is, 
therefore, specified below.

The Board further observes that, subsequent to the RO's award 
of separate 10 percent evaluations in consideration of 
arthritis involving each of his knees in a rating decision 
entered in January 1999, the veteran conveyed disagreement 
with these respective ratings in an item of correspondence 
dated in May 1999.  On assessing the foregoing in conjunction 
with pertinent observations made by the United States Court 
of Appeals for Veterans Claims in Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999), the Board is of the view that the 
veteran's claims for increased ratings, relative to arthritis 
involving each knee must, in the present remand, be formally 
referred to the RO for the issuance of an appropriate 
Statement of the Case (SOC) to the veteran.  Further 
development pertaining to the foregoing is, therefore, 
specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to specify the names, 
addresses and approximate date(s) of 
treatment relating to any health care 
provider(s), whether of VA or non-VA 
origin, who may possess clinical 
evidence, not currently of record, which 
he feels would be helpful to either of 
his certified increased rating claims.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated.    

2.  The RO should arrange for the veteran 
to undergo a VA examination by a board 
certified orthopedist, if available, to 
determine the current severity of his 
service-connected osteochondritis 
dissecans, postoperative status, 
involving each knee.  In addition, the VA 
orthopedist should determine whether the 
osteochondritis dissecans, involving 
either knee, is productive of weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional knee(s) 
range-of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination; the examiner should, 
additionally, also address whether any 
osteochondral pain of which the veteran 
may complain relative to either knee 
could significantly limit related 
functional ability during flare-ups or 
when the veteran stands for long 
durations.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each issue on appeal.

5.  If either benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case 
(SSOC).  The veteran should also be 
provided appropriate notice of the 
requirements to perfect an appeal with 
respect to any issue(s) addressed therein 
which does not appear on the title page 
of this decision.  In addition, whether 
or not it becomes incumbent on the RO to 
issue the foregoing SSOC to the veteran, 
the RO must, in any event, issue a SOC to 
the veteran addressing his above-cited 
claims for increased ratings relative to 
arthritis involving either knee.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



